DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed April 29, 2022. Claims 1-22 are pending, claims 1 and 11 are amended, and claims 21-22 are newly added.

Response to Amendment
Claim 11 is amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 5,930,894, herein Oikawa) in view of Higashiyama (US 8,037,929).
In regards to claim 1, Oikawa discloses
A heat exchanger (Figs.5-7) comprising:
at least one fluid tube (201) configured to extend substantially orthogonally to a wind direction, the fluid tube is made from a first sheet plate (202) defining a first wall (Fig.6A) and a second sheet plate (202) defining a second wall (Fig.6B), the first and second sheet plates being separate components that are joined together (col.7 lines 56-59), and the fluid tube comprising:
a first tube section (connected to header pipe 240) and a second tube section (connected to header pipe 230) each extending along the fluid tube (Figs.5 and 6A-6B), arranged such that each tube section is in fluid communication with a pair of manifolds (230, 240) and configured to contain a cooling fluid,
wherein the first tube section is formed by the first wall, the second wall, a first outer wall (Fig.7, 13; see also Fig.A below) and a first inner wall (Fig.A) and
the second tube section is formed by the first wall, the second wall, a second outer wall (13) and a second inner wall (Fig.A),
the first inner wall, the second inner wall, the first outer wall and the second outer wall extending substantially parallel along the fluid tube in fluid-tight contact with the first wall and the second wall (Fig.A), wherein the heat exchanger is configured to lead the cooling fluid in a first direction in the first tube section (up towards header 240) and in a second direction in the second tube section (down from header 230), the first direction being opposite to the second direction, wherein the cooling fluid is led through the second tube section before entering the first tube section (Fig.5),
wherein the first inner wall and the second inner wall are spaced apart by at least one common area defined by the first inner wall and the second inner wall (Fig.6A, the two inner walls 14 form a common area), the first inner wall and the second inner wall being arranged at a distance (d) from each other (Fig.A), and the at least one common area being arranged between the first tube section and the second tube section (Fig.6A) and that the common area comprises at least one slot (141), and
wherein the first and second inner walls meet at a first end portion (Fig.6A, upper portion where the two inner walls 14 meet) and a second end portion (Fig.6A, lower portion where the two inner walls meet, slit 141 separating the two walls in between) opposing the first end portion, and wherein at least one seal is provided between the first inner wall and the second inner wall at the first end portion and the second end portion (col.8 lines 42-55, brazing adhesive is provided between the first inner wall and the second inner wall).

    PNG
    media_image1.png
    330
    927
    media_image1.png
    Greyscale

Oikawa does not specifically disclose that the first tube section is arranged upstream of the second tube section in relation to the wind direction so that a cooling air flowing in the wind direction cools the cooling fluid with the lowest temperature first.
However, it is known in the art to provide the tube section connected to the outlet manifold to be upstream in relation to the wind direction. Higashiyama teaches a heat exchanger (Fig.1) comprising a first set of tubes (13) upstream of a second set of tubes (13) in relation to the wind direction (X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that Oikawa’s first tube section is arranged upstream of the second tube section in relation to the wind direction as taught by Higashiyama when the heat exchanger is used as an evaporator such that cooling air flowing in the wind direction cools the cooling fluid with the lowest temperature first.
In regards to claim 2, Oikawa discloses that the first outer wall and the second outer wall are formed by a pair of sidewalls (13) of the fluid tube.
In regards to claim 3, Oikawa discloses that the at least one slot is an elongated slot extending along a longitudinal axis of the fluid tube (Fig.6A).
In regards to claim 4, Oikawa discloses that the at least one fluid tube is a flat fluid tube (Figs.5-7).
In regards to claim 5, Oikawa discloses that turbulators (16, 17) are arranged inside the tube sections.
In regards to claim 6, Oikawa discloses that the turbulator is formed by dimples arranged on the first wall and/or on the second wall of the fluid tube (Figs.5-7).
In regards to claim 7, Oikawa discloses that the heat exchanger comprises a plurality of fluid tubes and lamellas (21) arranged between at least some of the said fluid tubes so as to extend through substantially the entire heat exchanger in the wind direction (see Fig.1).
In regards to claim 8, Oikawa discloses that the first inner wall and the second inner wall are formed by a pair of elongated bars (Figs.5 and 7).
In regards to claim 9, Oikawa discloses that the first inner wall comprises a pair of first diverging sections and the second inner wall comprises a corresponding pair of second diverging sections (see Fig.B), whereby the first diverging section extends towards the first outer wall and the second diverging section extends towards the second outer wall, whereby the first diverging sections are arranged opposite to the respective second diverging sections so as to form the common area (Fig.B).

    PNG
    media_image2.png
    280
    681
    media_image2.png
    Greyscale

In regards to claim 12, Oikawa discloses that the fluid tube is configured to extend in a vertical direction, whereby the pair of manifolds comprises a first manifold and a second manifold (Fig.5).
In regards to claim 13, Oikawa discloses that the heat exchanger is a block heat exchanger (Fig.1).
In regards to claim 14, Oikawa discloses that the inner walls are interconnected by means of the common area (Fig.7), whereby the common area is formed by embossing the first wall and/or embossing the second wall so as to form said inner walls and the common area (Fig.7).
In regards to claim 15, Oikawa discloses that the fluid tube has a first end and a second end (Fig.6A, connected to the tongues 203), whereby the inner walls are joined at the ends of the fluid tube and each end extend into one of the manifolds (Fig.6A).
In regards to claim 17, Oikawa discloses that the first wall and the second wall span an entire width of the first and second tube sections (Figs.6A and 6B).
In regards to claim 18, Oikawa discloses that each of the first wall and the second wall comprise a single homogeneous piece of material that spans the first and second tube sections (Figs.6A and 6B).
In regards to claim 19, Oikawa discloses that the first and second walls are parallel to one another along the entire width of the first and second tube sections (Figs.5-7).
In regards to claim 20, Oikawa discloses that the first and second walls span the entire width of the first and second tube sections, and wherein the first and second walls abut one another in a central portion of the fluid tube to form the first and second inner walls, the first and second walls being spaced apart from one another, with the exception of the central portion, to allow fluid passage (Figs.5-7).
In regards to claim 21, Oikawa discloses that the at least one seal comprises an adhesive, a paste, or a gasket (col.8 lines 42-55, a brazing adhesive is provided).
In regards to claim 22, Oikawa discloses that the at least one seal comprises a first seal between the first and second inner walls at the first end portion and a second seal between the first and second inner walls at the second end portion (col.8 lines 42-55, since the brazing adhesive seeps into small gaps between the walls 14, multiple seals are formed throughout the pair of plates 202, including the end portions of the first and second inner walls 14).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Higashiyama as applied to claim 1, and further in view of Jensen (US 2011/0000640).
In regards to claim 16, Oikawa discloses a heat exchanger of claim 1, but does not specifically disclose a wind turbine comprising a heat exchanger according to claim 1.
	Jensen teaches a wind turbine comprising a heat exchanger (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oikawa’s heat exchanger to be part of a wind turbine such as the one taught by Jensen depending on the use of the heat exchanger.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose at least one protruding element as claimed in claim 10 or a plurality of slots and a plurality of protruding elements, the protruding elements arranged between the slots as claimed in claim 11.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. Applicant remarks on page 7 that Oikawa does not disclose at least one seal provided between the first inner wall and the second inner wall at the first end portion and the second end portion. However, as discussed in the above rejection, Oikawa discloses providing a brazing adhesive to the exterior surface of the evaporator (200), and some of the melted adhesive seeps into air gaps between the inner and outer walls, thus forming a seal as claimed. Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763